Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 5, 12, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McGarvey et al. (US 20210072411 A1) hereafter referred to as McGarvey .
In regard to claim 1 McGarvey teaches a light receiving device [see Fig. 8], comprising: 
a plurality of pixel regions [i.e. each microcell is a pixel and it contains 2 halves, see paragraph 0033 “SPAD-based semiconductor device may have any number of SPAD pixels (e.g., hundreds, thousands, millions, or more)”], 
each pixel region comprising a photoelectric transducer [see that the claim limitation does not state that each “pixel region” has only one photoelectric transducer, see paragraph 0040 “The length of time between an avalanche current being triggered and the SPAD being ready to detect another photon may be referred to as a reset time, recovery time, recharge time, etc. In general, the recovery time may be proportional to the microcell's capacitance and the quench resistance” “To reduce recovery time, each microcell may be divided into two or more independently connected segments” “consider an example of a microcell that is divided into two evenly sized segments (halves)”], each photoelectric transducer being connected to a quenching resistor [see Fig. 8 shows 2 resistors 206-1 and 206-2, see “ Microcell portion 25-1 also includes a resistor 206-1 (e.g., quenching circuitry 206-1)” ]; 
a deep trench isolation structure [see paragraph 0049 “Microcell 25 may be surrounded by inter-microcell isolation that includes trench isolation structures 314. Trench isolation structures 314 may be formed from deep trench isolation (DTI) ”] surrounding and separating each pixel region of the plurality of pixel regions; and 
a plurality of shallow trench isolation portions [see paragraph 0059 “example of using LOCOS structures 316 in FIG. 8 is merely illustrative. Other isolation structures such as shallow trench isolation (STI) may be used in place of LOCOS structures 316 if desired”], each shallow trench isolation portion being below [see Fig. 8 see below resistors 206-1 and 206-2] a quenching resistor and on a portion the deep trench isolation structure.
In regard to claim 6 McGarvey teaches wherein the photoelectric transducer is a single-photon avalanche photodiode [see Fig. 1 see paragraph 0047 “Interconnect 308 may electrically contact 306 to contact 310 on resistor 206-1, thus electrically connecting the cathode of SPAD 204-1 to resistor 206-1”] and the photoelectric transducer is serially connected to the quenching resistor. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGarvey .
In regard to claim 2 McGarvey does not state wherein a width of the deep trench isolation structure between adjacent pixel regions in a first direction is less than a width of the shallow trench isolation portions in the first direction. 
However see Fig. 8 that 316 is wider than 314 and that 318 is protruding toward 314 partially under 316 and the resistor 206-1, 206-2 is narrower than 316.
Thus it would be obvious to modify McGarvey to include wherein a width of the deep trench isolation structure between adjacent pixel regions in a first direction is less than a width of the shallow trench isolation portions in the first direction.
The motivation is that in Fig. 8 that 314 is narrower than 316 to make room for 318 and to make room for the resistor on top.
In regard to claim 3 McGarvey does not state wherein each shallow trench isolation portion extends past the outermost dimensions of the quenching resistor disposed thereon. 
However see Fig. 8 that resistor 206-1, 206-2 are narrower than 316 and the reason is isolation.
Thus it would be obvious to modify McGarvey to include wherein each shallow trench isolation portion extends past the outermost dimensions of the quenching resistor disposed thereon. 
The motivation is to provide good isolation.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGarvey in view of Kwag et al. (US 20200212088 A1) hereafter referred to as Kwag .
In regard to claim 4 McGarvey does not state wherein the deep trench isolation structure includes: a first deep trench isolation portion in contact with a first one of an adjacent pair of pixel regions in the plurality of pixel regions, and a second deep trench isolation portion in contact with a second one of the adjacent pair of pixel regions, the first and second deep trench isolation portions being spaced from each other. 
See Kwag Fig. 2 see paragraph 0031 “the DTI structure 30b may be formed in a multilayer structure in which different material films (or layers) 32 and 34 are horizontally stacked. For example, the DTI structure 30b may be formed by horizontally stacking different insulation films (or layers)” “material film 32 may be formed of or include a conductive material (e.g., a polysilicon film), and the material film 34 surrounding the material film 32 may be formed of or include an insulation film”.
Thus it would be obvious to modify McGarvey to include wherein the deep trench isolation structure includes: a first deep trench isolation portion in contact with a first one of an adjacent pair of pixel regions in the plurality of pixel regions, and a second deep trench isolation portion in contact with a second one of the adjacent pair of pixel regions, the first and second deep trench isolation portions being spaced from each other.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that the DTI needs to be filled but it is not required to be solid insulator thus using multiple layers with insulation on the outside gives maximum design flexibility.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGarvey in view of Ishitsuka et al. (CN 1252832 C) hereafter referred to as Ishitsuka .
In regard to claim 7 McGarvey teaches a semiconductor device [see Fig. 5 Fig. 8], comprising: 
a light receiving device [see Fig. 8] including: 
a plurality of pixel regions [i.e. each microcell is a pixel and it contains 2 halves, see paragraph 0033 “SPAD-based semiconductor device may have any number of SPAD pixels (e.g., hundreds, thousands, millions, or more)”], 
 each pixel region comprising a photoelectric transducer [see that the claim limitation does not state that each “pixel region” has only one photoelectric transducer, see paragraph 0040 “The length of time between an avalanche current being triggered and the SPAD being ready to detect another photon may be referred to as a reset time, recovery time, recharge time, etc. In general, the recovery time may be proportional to the microcell's capacitance and the quench resistance” “To reduce recovery time, each microcell may be divided into two or more independently connected segments” “consider an example of a microcell that is divided into two evenly sized segments (halves)”], each photoelectric transducer being connected to a quenching resistor [see Fig. 8 shows 2 resistors 206-1 and 206-2, see “ Microcell portion 25-1 also includes a resistor 206-1 (e.g., quenching circuitry 206-1)” ]; 
a deep trench isolation structure [see paragraph 0049 “Microcell 25 may be surrounded by inter-microcell isolation that includes trench isolation structures 314. Trench isolation structures 314 may be formed from deep trench isolation (DTI) ”] surrounding and separating each pixel region of the plurality of pixel regions; and 
a plurality of first shallow trench isolation portions [see paragraph 0059 “example of using LOCOS structures 316 in FIG. 8 is merely illustrative. Other isolation structures such as shallow trench isolation (STI) may be used in place of LOCOS structures 316 if desired”], each first shallow trench isolation portion being below [see Fig. 8 see below resistors 206-1 and 206-2] a quenching resistor and on a portion the deep trench isolation structure; and 
but does not state:
a CMOS logic circuit having MOS transistors separated by a second shallow trench isolation portion having a same structure as the first shallow trench isolation portions. 
See paragraph 0017, 0034 “In complementary metal-oxide semiconductor (CMOS) image sensors, the charge to voltage conversion is accomplished directly in the pixels themselves, and the analog pixel voltage is transferred to the output terminals through various pixel addressing and scanning schemes. The analog pixel voltage can also be later converted on-chip to a digital equivalent and processed in various ways in the digital domain” “SPAD-based semiconductor device 14 may optionally include additional circuitry such as logic gates, digital counters, time-to-digital converters, bias circuitry (e.g., source follower load circuits), sample and hold circuitry, correlated double sampling (CDS) circuitry, amplifier circuitry, analog-to-digital (ADC) converter circuitry, data output circuitry, memory (e.g., buffer circuitry), address circuitry, etc”.
See Ishitsuka Fig. 42, Fig. 27, see the STI separating the NMOS from PMOS and PMOS from the memory.
Thus it would be obvious to modify McGarvey to include a CMOS logic circuit having MOS transistors separated by a second shallow trench isolation portion having a same structure (i.e. identical STI) as the first shallow trench isolation portions. 
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that CMOS is known to give good results for implementing digital logic and processing and that STI is useful to isolate the NMOS, PMOS from everything else and same identical STI structure is ease of design and manufacture.
In regard to claim 8 McGarvey and Ishitsuka as combined teaches wherein the second shallow trench isolation portion has the same composition [see combination identical] as the first shallow trench isolation portions. 
In regard to claim 9 McGarvey and Ishitsuka as combined does not state wherein a width of the deep trench isolation structure between adjacent pixel regions in a first direction is less than a width of the first shallow trench isolation portions in the first direction. 
However see Fig. 8 that 316 is wider than 314 and that 318 is protruding toward 314 partially under 316 and the resistor 206-1, 206-2 is narrower than 316.
Thus it would be obvious to modify McGarvey to include wherein a width of the deep trench isolation structure between adjacent pixel regions in a first direction is less than a width of the first shallow trench isolation portions in the first direction.
The motivation is that in Fig. 8 that 314 is narrower than 316 to make room for 318 and to make room for the resistor on top.
In regard to claim 10 McGarvey and Ishitsuka as combined does not state wherein each first shallow trench isolation portion extends past the outermost dimensions of the quenching resistor disposed thereon. 
However see Fig. 8 that resistor 206-1, 206-2 are narrower than 316 and the reason is isolation.
Thus it would be obvious to modify McGarvey to include wherein each first shallow trench isolation portion extends past the outermost dimensions of the quenching resistor disposed thereon.
The motivation is to provide good isolation.
In regard to claim 13 McGarvey and Ishitsuka as combined teaches wherein the photoelectric transducer is a single-photon avalanche photodiode [see Fig. 1 see paragraph 0047 “Interconnect 308 may electrically contact 306 to contact 310 on resistor 206-1, thus electrically connecting the cathode of SPAD 204-1 to resistor 206-1”] and the photoelectric transducer is serially connected to the quenching resistor. 
In regard to claim 14 McGarvey and Ishitsuka as combined teaches wherein the pixel regions each include a portion [see Fig. 8] of a semiconductor substrate, and the logic circuit is formed [see Fig. 5 see paragraph 0017, 0034 “In complementary metal-oxide semiconductor (CMOS) image sensors, the charge to voltage conversion is accomplished directly in the pixels themselves, and the analog pixel voltage is transferred to the output terminals through various pixel addressing and scanning schemes. The analog pixel voltage can also be later converted on-chip to a digital equivalent and processed in various ways in the digital domain” “SPAD-based semiconductor device 14 may optionally include additional circuitry such as logic gates, digital counters, time-to-digital converters, bias circuitry (e.g., source follower load circuits), sample and hold circuitry, correlated double sampling (CDS) circuitry, amplifier circuitry, analog-to-digital (ADC) converter circuitry, data output circuitry, memory (e.g., buffer circuitry), address circuitry, etc” see combination] on the semiconductor substrate. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGarvey and Ishitsuka as combined and further in view of Kwag et al. (US 20200212088 A1) hereafter referred to as Kwag .
In regard to claim 11 McGarvey and Ishitsuka as combined does not state wherein the deep trench isolation structure includes: a first deep trench isolation portion in contact with a first one of an adjacent pair of pixel regions in the plurality of pixel regions, and a second deep trench isolation portion in contact with a second one of the adjacent pair of pixel regions, the first and second deep trench isolation portions being spaced from each other.
See Kwag Fig. 2 see paragraph 0031 “the DTI structure 30b may be formed in a multilayer structure in which different material films (or layers) 32 and 34 are horizontally stacked. For example, the DTI structure 30b may be formed by horizontally stacking different insulation films (or layers)” “material film 32 may be formed of or include a conductive material (e.g., a polysilicon film), and the material film 34 surrounding the material film 32 may be formed of or include an insulation film”.
Thus it would be obvious to modify McGarvey to include wherein the deep trench isolation structure includes: a first deep trench isolation portion in contact with a first one of an adjacent pair of pixel regions in the plurality of pixel regions, and a second deep trench isolation portion in contact with a second one of the adjacent pair of pixel regions, the first and second deep trench isolation portions being spaced from each other.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that the DTI needs to be filled but it is not required to be solid insulator thus using multiple layers with insulation on the outside gives maximum design flexibility.

Claim(s) 15-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGarvey in view of Wei et al. (US 20190006548 A1) hereafter referred to as Wei .
In regard to claim 15 McGarvey teaches a light receiving device [see Fig. 8], comprising: 
a plurality of pixel regions [i.e. each microcell is a pixel and it contains 2 halves, see paragraph 0033 “SPAD-based semiconductor device may have any number of SPAD pixels (e.g., hundreds, thousands, millions, or more)”], formed in a semiconductor substrate [see paragraph 0049 “semiconductor substrate”] in a matrix array [see Fig. 4 see paragraph 0028], 
each pixel region being spaced from each other pixel region [see isolation 314, 316] and comprising a photoelectric transducer [see that the claim limitation does not state that each “pixel region” has only one photoelectric transducer, see paragraph 0040 “The length of time between an avalanche current being triggered and the SPAD being ready to detect another photon may be referred to as a reset time, recovery time, recharge time, etc. In general, the recovery time may be proportional to the microcell's capacitance and the quench resistance” “To reduce recovery time, each microcell may be divided into two or more independently connected segments” “consider an example of a microcell that is divided into two evenly sized segments (halves)”], each photoelectric transducer being connected to a quenching resistor [see Fig. 8 shows 2 resistors 206-1 and 206-2, see “ Microcell portion 25-1 also includes a resistor 206-1 (e.g., quenching circuitry 206-1)” ] disposed in a region adjacent to the pixel region; 
a deep trench isolation structure [see paragraph 0049 “Microcell 25 may be surrounded by inter-microcell isolation that includes trench isolation structures 314. Trench isolation structures 314 may be formed from deep trench isolation (DTI) ”] and surrounding the plurality of pixel regions and being between each adjacent pair of pixel regions in the semiconductor substrate; 
a plurality of shallow trench isolation portions [see paragraph 0059 “example of using LOCOS structures 316 in FIG. 8 is merely illustrative. Other isolation structures such as shallow trench isolation (STI) may be used in place of LOCOS structures 316 if desired”] in the semiconductor substrate , each shallow trench isolation portion being below [see Fig. 8 see below resistors 206-1 and 206-2] one of the quenching resistors connected to one of the photoelectric transducers and on an upper portion of the deep trench isolation structure; and 
a wiring [“Interconnect 308”] on an upper surface of the semiconductor substrate, the wiring connecting ends of a group of quenching resistors to an electrode [see Fig. 2, Fig. 3 see paragraph 0020- 0024 “bias voltage Vbias is applied to terminal 208” “Readout circuitry 212 may be coupled to terminal 208” “analog” “digital”, thus under broadest reasonable interpretation, the “supply voltage terminal 208” is an electrode] . 
but does not teach that the deep trench isolation “formed of an electrically insulating material” and that the shallow trench isolation portions is “formed of an electrically insulating material” and that the electrode is a pad.
It is noted that the word pad simply means that the electrode is physical i.e. there is a surface to connect to. The Examiner notes that for example the claim can be narrowed by specify the shape, size, thickness and material of the pad.
Wei teaches see paragraph 0044, 0019, 0020 “second isolation region 232 may be also formed of a ring-like structure to surround the pixel 205. As such, the second isolation region 232 may confine the radiation source that is incident from the back side 202-3 to the pixel 205, or more specifically, to the second semiconductor region 208, as will be discussed below. As mentioned above, the second isolation region 232 may include a deep trench isolation (DTI) feature” “form an opening through the one or more removable layers; using one or more (dry and/or wet) etching processes with the patterned removable layer(s) serving as a mask to recess an lower portion of the substrate 202; and using CVD, PVD, and/or other suitable techniques to refill the recessed lower portion of the substrate 202 with oxide materials (e.g., silicon oxide)” “first isolation region 204 may include a shallow trench isolation (STI) feature” “form an opening through the one or more removable layers; using one or more (dry and/or wet) etching processes with the patterned removable layer(s) serving as a mask to recess an upper portion of the substrate 202; and using CVD, PVD, and/or other suitable techniques to refill the recessed upper portion of the substrate 202 with oxide materials (e.g., silicon oxide)” see paragraph 0029-0036 “dielectric/metal layer 226” see materials and methods for contact layers, see “ “M0” layer and an “M1” layer”.
Thus it would be obvious to modify McGarvey to include that the deep trench isolation “formed of an electrically insulating material” and that the shallow trench isolation portions is “formed of an electrically insulating material” and that the electrode is a pad.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that electrically insulating material such as silicon oxide is known to provide good isolation and that interconnects are physical i.e. they have a surface to connect to.
In regard to claim 16 McGarvey and Wei as combined does not state wherein a width of the deep trench isolation structure between adjacent pixel regions in a first direction is less than a width of the shallow trench isolation portions in the first direction. 
However see Fig. 8 that 316 is wider than 314 and that 318 is protruding toward 314 partially under 316 and the resistor 206-1, 206-2 is narrower than 316.
Thus it would be obvious to modify McGarvey to include wherein a width of the deep trench isolation structure between adjacent pixel regions in a first direction is less than a width of the shallow trench isolation portions in the first direction.
The motivation is that in Fig. 8 that 314 is narrower than 316 to make room for 318 and to make room for the resistor on top.
In regard to claim 17 McGarvey and Wei as combined does not state wherein each shallow trench isolation portion extends past the outermost dimensions of the quenching resistor disposed thereon. 
However see Fig. 8 that resistor 206-1, 206-2 are narrower than 316 and the reason is isolation.
Thus it would be obvious to modify McGarvey to include wherein each shallow trench isolation portion extends past the outermost dimensions of the quenching resistor disposed thereon.
The motivation is to provide good isolation.
In regard to claim 20 McGarvey and Wei as combined wherein the photoelectric transducer is a single-photon avalanche photodiode [see Fig. 1 see paragraph 0047 “Interconnect 308 may electrically contact 306 to contact 310 on resistor 206-1, thus electrically connecting the cathode of SPAD 204-1 to resistor 206-1”] and the photoelectric transducer is serially connected to the quenching resistor.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGarvey and Wei as combined and further in view of Kwag et al. (US 20200212088 A1) hereafter referred to as Kwag .
In regard to claim 18 McGarvey and Wei as combined does not state wherein the deep trench isolation structure includes: a first deep trench isolation portion in contact with a first one of an adjacent pair of pixel regions in the plurality of pixel regions, and a second deep trench isolation portion in contact with a second one of the adjacent pair of pixel regions, the first and second deep trench isolation portions being spaced from each other by a portion of the semiconductor substrate.
See Kwag Fig. 2 see paragraph 0031 “the DTI structure 30b may be formed in a multilayer structure in which different material films (or layers) 32 and 34 are horizontally stacked. For example, the DTI structure 30b may be formed by horizontally stacking different insulation films (or layers)” “material film 32 may be formed of or include a conductive material (e.g., a polysilicon film), and the material film 34 surrounding the material film 32 may be formed of or include an insulation film”.
Thus it would be obvious to modify McGarvey to include wherein the deep trench isolation structure includes: a first deep trench isolation portion in contact with a first one of an adjacent pair of pixel regions in the plurality of pixel regions, and a second deep trench isolation portion in contact with a second one of the adjacent pair of pixel regions, the first and second deep trench isolation portions being spaced from each other by a portion of the semiconductor substrate.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that the DTI needs to be filled but it is not required to be solid insulator thus using multiple layers with insulation on the outside gives maximum design flexibility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/    Primary Examiner, Art Unit 2818